DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, Species A, readable on claims 1-7and 9 in the reply filed on 05/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a))
Status of Claims 
Claims 1-19 are pending, claims 8 and 10-19 have been withdrawn from consideration, claims 1-7 and 9 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 and 08/03/2020 have been considered by the examiner.
Claim Objections
Claims 1-7 and 9 are objected to because of the following informalities: 
Claims 1-7 and 9 recite “image pickup apparatus for endoscope”. The examiner believes that “image pickup apparatus for an endoscope” are the correct words to use here.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0029879 to Ishikawa in view of U.S. Publication No. 2012/0206583 to Hoshi.
Regarding claim 1, Ishikawa discloses in Fig. 3 of an image pickup apparatus (Fig. 2 image pickup unit 1) for endoscope (Fig. 1- endoscope 101), comprising: 
	an optical unit formed by stacking a plurality of optical members (Fig. 2 - objective lens 4), the optical unit including an incident surface and an emitting surface (see examiner’s annotated Fig. 2); an image pickup unit (Fig. 2- image pickup device 10) including a front surface which opposedly faces the emitting surface (Fig. 3-light-receiving surface 10a) and a rear surface on a side opposite to the front surface (Fig. 3-back face 10b), wherein an external electrode (Fig. 5-connection terminal portions 12) which is connected to a light receiving portion via a first penetration wire (Fig. 5-electric cables 115) is disposed on the rear surface (Fig. 5-connection terminal portions 12;[0037]- a plurality of connection terminal portions 12 each including a conductive material such as a metal are arrayed on a back face 10b); 
	an interposer (Fig. 3- rigid printed wiring board 21) including a first main surface (Fig. 3- first surface 21a) and a second main surface on a side opposite to the first main surface (Fig. 3- second surface 21b), wherein a first electrode is disposed on the first main surface (Fig. 5- metal film portions 21f), a second electrode (Fig. 5- substrate connection portions 21g) which is connected to the first electrode via a second penetration wire is disposed on the second main surface (Fig. 3- electric cables 115), and the first electrode is bonded to the external electrode ([0037]- The connection terminal portions of the surface mount electronic components such as described above and pads on a circuit substrate are joined to each other by means of a known technique such as metal joining such as solder joining or a conductive adhesive); and 
	an electric cable or a wiring board bonded to the second electrode by soldering (Fig. 5- flexible printed wiring board 22; [0037]- The connection terminal portions of the surface mount electronic components such as described above and pads on a circuit substrate are joined to each other by means of a known technique such as metal joining such as solder joining or a conductive adhesive),
	and the image pickup unit is housed in a space disposed on an imaginary extension of the optical unit in an optical axis direction (Fig. 2).

    PNG
    media_image1.png
    393
    577
    media_image1.png
    Greyscale

Ishikawa does not expressly teach wherein the image pickup unit is smaller than the optical unit and the interposer in an outer size in a direction orthogonal to an optical axis, the image pickup apparatus further comprises a heat conductive resin with which a portion among the emitting surface, the first main surface, and a side surface of the image pickup unit is filled, and the first electrode extends to a position where the first electrode is brought into contact with the heat conductive resin.
However, Hoshi teaches of an analogous endoscopic device including an image pickup apparatus (Fig. 3-image pickup apparatus 31) for endoscope, comprising: an optical unit formed by stacking a plurality of optical members (Fig. 2 - objective lens system 11), the optical unit including an incident surface and an emitting surface (Fig. 2 - objective lens system 11); an image pickup unit (Fig. 2-image pickup device 32 and  electric boards 33 a to 33 d) including a front surface which opposedly faces the emitting surface (Fig. 3- image pickup surface 32 a) and a rear surface on a side opposite to the front surface (see examiner’s annotated Fig. 3), wherein the image pickup unit is smaller than the optical unit and the interposer in an outer size in a direction orthogonal to an optical axis (Fig. 2-image pickup device 32), the image pickup apparatus further comprises a heat conductive resin with which a portion among the emitting surface, the first main surface, and a side surface of the image pickup unit is filled (Fig. 3-sealing resin 43), and the first electrode extends to a position where the first electrode is brought into contact with the heat conductive resin (Fig. 3-lead wire connection portions 36a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ishikawa to include the resin, as taught by Hoshi. It would have been advantageous to make the combination to prevent humidity ([0072] of Hoshi).
The modified device of Ishikawa in view of Hoshi will hereinafter be referred to as modified Ishikawa.
Regarding claim 2, modified Ishikawa teaches the image pickup apparatus for endoscope according to claim 1, but neither Ishikawa does not expressly teach further wherein the image pickup unit includes a stacked element formed by stacking a plurality of semiconductor devices including an image pickup device 
However, Hoshi teaches of an analogous endoscopic device wherein the image pickup unit includes a stacked element formed by stacking a plurality of semiconductor devices including an image pickup device (Fig. 3-image pickup device 32 and electric boards 33 a to 33 d).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ishikawa to include a stacked element, as taught by Hoshi.  It would have been advantageous to make the combination in order to enhance the mechanical strength ([0090] of Hoshi).
Regarding claim 3, modified Ishikawa teaches the image pickup apparatus for endoscope according to claim 1, and Ishikawa further discloses wherein the image pickup unit is an image pickup device to which a cover glass adheres (Fig. 2- protection glass 11).
Regarding claim 5, modified Ishikawa teaches the image pickup apparatus for endoscope according to claim 1, and Ishikawa further discloses wherein a position of the first penetration wire and a position of the second penetration wire differ from each other in the direction orthogonal to the optical axis (Fig. 5- electric cables 115).
Regarding claim 6, modified Ishikawa teaches the image pickup apparatus for endoscope according to claim 1, and Ishikawa further discloses wherein the external electrode and the first electrode are bonded to each other using a first solder ([0037]- The connection terminal portions of the surface mount electronic components such as described above and pads on a circuit substrate are joined to each other by means of a known technique such as metal joining such as solder joining or a conductive adhesive), and the electric cable or the wiring board and the second electrode are bonded to each other using a second solder [0037]- The connection terminal portions of the surface mount electronic components such as described above and pads on a circuit substrate are joined to each other by means of a known technique such as metal joining such as solder joining or a conductive adhesive).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0029879 to Ishikawa in view of U.S. Publication No. 2012/0206583 to Hoshi and further in view of U.S. Publication No. 2011/0074941 to Takasaki.
Regarding claim 4, modified Ishikawa teaches the image pickup apparatus for endoscope according to claim 1, but neither Ishikawa nor Hoshi expressly wherein heat conductivity of the heat conductive resin is more than 1 W/mK.
However, Takasaki teaches of an analogous endoscopic device wherein heat conductivity of the heat conductive resin is more than 1 W/mK ([0014]- the insulative resin having a thermal conductivity of not less than 8 W/mK)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ishikawa, so that the heat conductivity of the heat conductive resin is more than 1 W/mK, as taught by Takasaki. It would have been advantageous to make the combination to thermally couple the image pickup device with the drive circuit (abstract of Takasaki).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0029879 to Ishikawa in view of U.S. Publication No. 2012/0206583 to Hoshi and further in view of U.S. Publication No. 2012/0318572 to Ishii et al. (hereinafter “Ishii”).
Regarding claim 7, modified Ishikawa teaches the image pickup apparatus for endoscope according to claim 6, but neither Ishikawa nor Hoshi expressly teach wherein a melting point of the second solder is lower than a melting point of the first solder.
However, Ishii teaches of an analogous endoscopic device wherein a melting point of the second solder is lower than a melting point of the first solder ([0058]- the second solder 71 has a melting point and viscosity higher than that of the first solder 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ishikawa so that the second solder is lower than a melting point of the first solder, as taught by Ishii. It would have been advantageous to make the combination in order to make the bonding between metals tighter and suppresses solidification cracking ([0059] of Ishii).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0029879 to Ishikawa in view of U.S. Publication No. 2012/0206583 to Hoshi and further in view of JP2014110847A to Nishimura.
Regarding claim 9, modified Ishikawa teaches the image pickup apparatus for endoscope according to claim 1, but neither Ishikawa nor expressly teach wherein the optical unit, the heat conductive resin, and the interposer are equal in an outer size in the direction orthogonal to the optical axis.
However, Nishimura teaches of an analogous endoscopic device wherein the optical unit (Fig. 3- cover glass 10), the heat conductive resin (Fig. 3- sealing resin 25), and the interposer (Fig. 3- first wiring board 30) are equal in an outer size in the direction orthogonal to the optical axis (Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ishikawa so that the optical unit, the heat conductive resin, and the interposer are equal in an outer size in the direction orthogonal to the optical axis, as taught by Nishimura. It would have been advantageous to make the combination in order to reduce the diameter of the tip ([0002 of Nishimura). In addition, changes in size require only routine skill in the art (see MPEP 2144.04 (IV)(A)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795